Title: From Alexander Hamilton to Samuel Osborn, 10 August 1799
From: Hamilton, Alexander
To: Osborne, Samuel


          
            Sir
            New York Augt. 10th. 1799
          
          I have just received a letter from the Secy. of War to the following effect—
          “War Dept. Augt. 9th. 1799”
          “I have received a letter from Dr Samuel Osborne inclosing his commission as Surgeon’s mate in the Army of the United States.”
          “You will be pleased to inform Dr. Osborne, if no circumstances exist to render it improper, that his resignation — accepted, and that his pay and emoluments ceased on the 9th. instant.”
          With consideration &
          Dr. Osborne
        